         Case 1:20-cr-00067-JDB Document 51 Filed 03/26/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )       CRIMINAL No. 20-CR-0067 (JDB)
                                             )
                v.                           )       VIOLATION:
                                             )
MARIAM TAHA THOMPSON,                        )       18 U.S.C. § 794(A) Delivering National
                                             )       Defense Information to Representatives of
      Defendant.                             )       a Foreign Government.
                                             )


              STATEMENT OF OFFENSE IN SUPPORT OF PLEA OF GUILTY

        1.       The defendant, MARIAM TAHA THOMPSON (“THOMPSON”) had been a

contract linguist since WKHVXPPHURI.Prior to her arrest in February of 2020,

THOMPSON was assigned to a Special Operations Task Force facility in Iraq. THOMPSON

was stationed at the facility in Iraq from mid-December 2019 until her arrest. During

THOMPSON’s time at the facility in Iraq, THOMPSON held a TOP SECRET//Sensitive

Compartmented Information (“TS//SCI”) U.S. government security clearance and was

permitted access to national defense information classified up to the TOP SECRET//SCI level.

To obtain this clearance, THOMPSON had to undergo a background investigation and to sign

certain non-disclosure and user agreements outlining the potential consequences of

mishandling classified national defense information.

        2.      As a result of her training and review of non-disclosure and user agreements,

THOMPSON knew that classified information of any designation may be shared only with

persons determined by an appropriate United States Government official to be eligible for

access, and who possess a “need to know.” THOMPSON also understood that she was

required to properly protect classified information by not disclosing such information to

persons not entitled to receive it, by not unlawfully removing classified information from
         Case 1:20-cr-00067-JDB Document 51 Filed 03/26/21 Page 2 of 8




DXWKRUL]HGVWRUDJHIDFLOLWLHVDQGE\QRWVWRULQJFODVVLILHGLQIRUPDWLRQLQXQDXWKRUL]HG

locations.

        3.    Based on her training and experience, THOMPSON knew that the unauthorized

disclosure of SECRET information reasonably could be expected to cause serious damage to

the national security of the United States. THOMPSON likewise knew that a violation of the

rules governing the handling of classified information could result in criminal prosecution.

        4.    While stationed in Iraq, THOMPSON had access to detailed files regarding

human assets who were working clandestinely on behalf of the United States. This national

defense information was maintained on electronic devices classified at the SECRET level.

THOMPSON understood that all of the information regarding these assets was national

defense information classified at the SECRET level.

        5.    THOMPSON was born in Lebanon, but became a naturalized United States

citizen in 1993. THOMPSON maintained contact with her family members in Lebanon and

would occasionally visit Lebanon to see her family members. In 2017, a family member

introduced THOMPSON to a Lebanese national (hereinafter “the unindicted coconspirator”).

This introduction was made through social media. THOMPSON believed that the unindicted

coconspirator was a wealthy and well-connected Lebanese national. Although THOMPSON

never met the unindicted coconspirator in person, the unindicted coconspirator expressed an

interest in marrying THOMPSON and having her move to Lebanon. THOMPSON eventually

decided that she would marry the unindicted coconspirator after retiring.

        6.    Between 2017 and February 2020, THOMPSON and the unindicted

coconspirator communicated with each other using the video-chat feature on a secure text and

voice messaging application (hereinafter “the application”). THOMPSON and the unindicted

coconspirator would often speak several times a day using the application. Through these
         Case 1:20-cr-00067-JDB Document 51 Filed 03/26/21 Page 3 of 8




conversations, THOMPSON learned that the unindicted coconspirator had a nephew who was

a member of the Lebanese Ministry of the Interior. Thompson also learned that the unindicted

coconspirator was a Shia Muslim and that he claimed to have contact with members of

Lebanese Hizballah. During one conversation, the unindicted coconspirator told THOMPSON

that he had received a ring from Hassan Nasrallah, the secretary-general of Lebanese

Hizballah. The unindicted coconspirator knew that THOMPSON was a military linguist for the

United States government, but THOMPSON believes he did not know where she was

stationed, and she never told him where she was stationed. Prior to January of 2020, the

unindicted coconspirator did not ask THOMPSON to provide classified information to him.

        7.     Starting on or about December 29, 2019, the United States launched U.S.

airstrikes against Kata’ib Hizballah, an Iranian-backed force in Iraq that has been designated as

a foreign terrorist organization since 2009. On or about January 3, 2020, one of these strikes

killed Iranian Revolutionary Guard Corps (“IRGC”) Quds Force commander Qasem Suleimani

and Iraqi militia leader Abu Mahdi al-Muhandis, founder of Kata’ib Hizballah.

        8.     Following Suleimani’s death, the unindicted coconspirator contacted

THOMPSON. The unindicted coconspirator was very emotional and upset about the U.S.

airstrikes, especially the death of Suleimani, and he started to ask THOMPSON to provide

“them” with information about the human assets that had helped the United States to target

Suleimani. Based on her conversations with the unindicted coconspirator, THOMPSON

understood “them” to be Lebanese Hizballah, including an unnamed high-ranking military

commander of Lebanese Hizballah. The unindicted coconspirator told her to either access the

information or ask other linguists for the information if THOMPSON herself did not have the

requisite access. THOMPSON voluntarily decided to provide classified national defense
         Case 1:20-cr-00067-JDB Document 51 Filed 03/26/21 Page 4 of 8




information of interest to the unindicted coconspirator and Lebanese Hizballah, believing that if

she did not, their relationship would come to an end, and the unindicted coconspirator would

not marry her.

        9.      Beginning in early January 2020, THOMPSON began to access networked

Department of Defense systems accredited to process and store national defense information

regarding human assets classified up to the SECRET level. THOMPSON accessed information

regarding human assets that THOMPSON knew she did not have a legitimate need to access or

know.

        10.     Initially, THOMPSON would view the national defense information classified at

the SECRET level regarding the human assets, about which she had no need to know, and

would commit the information to her memory as well as take notes on post-it notes.

THOMPSON would then return to her living quarters where she would transfer the national

defense information to more detailed handwritten notes. THOMPSON would then transmit the

notes containing the national defense information she knew to be classified at the SECRET

level regarding the human assets to the unindicted coconspirator using the video-chat feature of

the application. The unindicted coconspirator would capture the information by taking a

screenshot of their video chat.

        11.     The unindicted coconspirator would regularly praise THOMPSON for passing to

him and his contacts the classified national defense information regarding the human assets.

The unindicted coconspirator told THOMPSON that his contacts were pleased with the

information that she had provided, and that he would introduce THOMPSON to the unnamed

Lebanese Hizballah military commander when she came to Lebanon.
         Case 1:20-cr-00067-JDB Document 51 Filed 03/26/21 Page 5 of 8




          $IWHUUHFHLYLQJVHYHUDOWUDQVPLVVLRQVRIWKHKDQGZULWWHQQRWHVIURP

THOMPSON, which contained national defense information classified at the SECRET level, the

unindicted coconspirator requested more detailed information. THOMPSON then changed her

methodology of gathering national defense information classified at the SECRET level to

transfer to the unindicted coconspirator. THOMPSON began to create her own intelligence

reports on human assets by accessing different classified files, stored in different system

locations, regarding the human assets. THOMPSON did not have a need to know the majority

of the national defense information she accessed from the different locations on the classified

government systems. THOMPSON would cut and paste information and images from these

different documents and locations into a single Word document, and then THOMPSON would

use her cellular phone to take a picture of the detailed information regarding the human asset.

THOMPSON would close the Word document containing her custom-made intelligence report,

without saving the Word document, so that no record of it would remain on the classified

government system. THOMPSON would then send this image of the intelligence report she had

created to the unindicted coconspirator using the application. THOMPSON would also use her

cellular phone to take pictures of incoming messages from the human assets, and would transmit

those images to the unindicted coconspirator during their conversations on the application.

        13.   Using the techniques described above, THOMPSON transmitted to the

unindicted coconspirator national defense information classified at the SECRET level including

true names, personal identification data, background information, and photographs of the

human sources, as well as operations cables detailing information the human sources provided

to the United States government. THOMPSON understood that the information she transmitted
        Case 1:20-cr-00067-JDB Document 51 Filed 03/26/21 Page 6 of 8




WRWKHXQLQGLFWHGFRFRQVSLUDWRUUHJDUGLQJKXPDQDVVHWVZDVQDWLRQDOGHIHQVHLQIRUPDWLRQ

classified at the SECRET level.

        14.   In addition to gathering classified national defense information regarding human

assets who were cooperating with the United States, THOMPSON used the same techniques

described above to identify priority United States targets. Once again, THOMPSON did not

have a need to know this information. THOMPSON sent this information to the unindicted

coconspirator along with both explicit and implicit warnings to U.S. targets. THOMPSON

understood that the information that she transmitted to the unindicted coconspirator regarding

the U.S. targets was national defense information classified at the SECRET level.

        15.   Finally, THOMPSON used the same methods described above to gather and pass

to the unindicted coconspirator national defense information classified at the SECRET level

regarding the tactics, techniques, and procedures (“TTPs”) that the human assets were using to

gather information on behalf of the United States. THOMPSON understood that by passing the

TTPs information to the unindicted coconspirator, Lebanese Hizballah, Kata’ib Hizballah, and

others could use the information regarding the TTPs to identify human assets who were working

with the United States.

        16.   THOMPSON had reason to believe that the national defense information

classified at the SECRET level that she was providing to the unindicted coconspirator regarding

human assets, U.S. targets, and TTPs was being passed on to Lebanese Hizballah. On October 8,

1997, the United States Secretary of State designated Hizballah as a Foreign Terrorist

Organization (“FTO”) under Section 219 of the Immigration and Nationality Act (“INA”). The

designation included the following aliases: Party of God, Islamic Jihad, Islamic Jihad

Organization, Revolutionary Justice Organization, Organization of the Oppressed on Earth,

Islamic Jihad for the Liberation of Palestine, Organization of Right Against Wrong, Ansar
Case 1:20-cr-00067-JDB Document 51 Filed 03/26/21 Page 7 of 8
Case 1:20-cr-00067-JDB Document 51 Filed 03/26/21 Page 8 of 8
